 

Exhibit 10.1

 



EXECUTION VERSION



 

Voting and Lockup AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is made and entered into as of March
25, 2016, by and among 1347 Capital Corp., a Delaware corporation (“1347
Capital”), and the undersigned equity owner (“Seller”) of Limbach Holdings LLC
(the “Company”).

 

WHEREAS, 1347 Capital and the Company have entered into that certain Agreement
and Plan of Merger, dated as of March 23, 2016 (the “Merger Agreement”),
providing for, among other things, the merger (the “Merger”) of an Affiliate of
1347 Capital with and into the Company pursuant to the terms and subject to the
conditions set forth therein; and

 

WHEREAS, as an inducement to 1347 Capital to enter into the Merger Agreement to
consummate the transactions contemplated thereby, Seller has covenanted and
agreed to make certain representations, warranties, covenants and agreements
with respect to the Limbach Units beneficially owned by Seller.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           Definitions. Capitalized term used, but not otherwise defined,
herein has the respective meaning ascribed to such term in the Merger Agreement.

 

2.           Representations and Warranties of Seller. Seller represents and
warrants to the 1347 Capital as follows:

 

(a)           that Seller is the record or beneficial owner of 7,999,999 Limbach
Units, representing 79.99% of the issued and outstanding Limbach Units (the
“Seller Units”). Seller has good and valid title to the Seller Units, free and
clear of any and all pledges, mortgages, liens, charges, proxies, voting
agreements, encumbrances, adverse claims, options, security interests and
demands of any nature or kind whatsoever, other than those created by this
Agreement. The Seller acknowledges and agrees that the term “Seller Units” shall
include all membership interests of the Company (any and all other shares or
securities of the Company issued, exchanged, issuable or exchangeable in respect
of such membership interests) purchased or with respect to which the Seller
otherwise acquires beneficial ownership after the date of this Agreement and
prior to the Termination Date.

 

(b)           that Seller (i) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) has all
requisite corporate power and authority to execute and deliver this Agreement,
and (iii) has duly executed and delivered this Agreement

 

(c)           that this Agreement constitutes the valid and binding agreement of
Seller, enforceable against the Stockholder in accordance with its terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws relating to or
affecting creditors' rights generally and general equitable principles (whether
considered in a proceeding in equity or at law), in each case now or hereafter
in effect

 



 1

 

 

(d)           that none of the execution and delivery of this Agreement by
Seller, the consummation by Seller of the transactions contemplated hereby or
compliance by Seller with any of the provisions hereof will (i) conflict with or
result in a breach, or constitute a default (with or without notice of lapse of
time or both) under any provision of, Seller’s Organizational Documents, any
trust agreement, loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument or Law applicable to Seller or by which
Seller’s property or assets are bound, or (ii) require any consent or approval
from, notice to or filing with any Governmental Body or other Person.

 

(e)           that 1347 Capital is entering into the Merger Agreement in
reliance upon such Seller’s execution and delivery of this Agreement.

 

3.           Irrevocable Proxy; Covenants of Seller.

 

(a)           Upon the terms and subject to the conditions hereof, Seller hereby
appoints 1347 Capital and any designee of 1347 Capital, and each of them
individually, with respect to the Seller Units as its proxies and
attorneys-in-fact, with full power of substitution and re-substitution, to vote,
at any meeting of the Company’s equityholders, or in connection with any written
consent of the Company’s equityholders, such Seller Units in accordance with
Section 3(b)(i). This proxy and power of attorney is given to secure the
performance of the duties of Seller under this Agreement. Seller shall take such
further action or execute such other instruments as may be necessary to
effectuate the intent of this proxy. This proxy and power of attorney granted by
Seller shall be irrevocable during the term of this Agreement, shall be deemed
to be coupled with an interest sufficient in law to support an irrevocable proxy
and shall revoke any and all prior proxies granted by Seller with respect to the
Seller Units. The power of attorney granted by Seller herein is a durable power
of attorney and shall survive the dissolution, bankruptcy, death or incapacity
of Seller. The proxy and power of attorney granted hereunder shall terminate
upon the termination of this Agreement.

 

(b)           Until the termination of this Agreement in accordance with Section
5, the Seller agrees, except to the extent permitted by Section 4.6 of the
Merger Agreement, as follows:

 

(i)           To vote, consent or otherwise approve (including by written
consent) the Seller Units (1) in favor of the approval of each matter
recommended by the board of directors of the Company to be undertaken in
connection with the Merger, including, if required, the approval and adoption of
the Merger Agreement and the transactions contemplated thereby and any matter
that could reasonably be expected to facilitate the Merger; (2) in favor of any
alternative structure as may be agreed upon by the 1347 Capital and the Company
reflect the acquisition by 1347 Capital of control of the Company, provided that
such alternative structure is on terms in the aggregate no less favorable to the
Seller than the terms of the Merger Agreement; and (3) against (A) any
Acquisition Proposal, (B) any action, proposal, transaction or agreement which
could reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or of Seller under this Agreement and (C) any action,
proposal, transaction or agreement that could reasonably be expected to impede,
interfere with, delay, discourage, adversely affect or inhibit the timely
consummation of the Merger or the fulfillment of 1347 Capital Parties’ or any
Company Parties’ conditions under the Merger Agreement or change in any manner
the voting rights of any class of membership interests of the Company;

 



 2

 

 

(ii)          Not to, directly or indirectly, transfer, sell, offer, exchange,
assign, pledge or otherwise dispose of or encumber (“Transfer”) any of the
Seller Units or enter into any contract, option or other agreement with respect
to, or consent to, a Transfer of any of the Seller Units or any interest
(whether economic, voting or otherwise) therein, other than in accordance with
the Merger Agreement; it being understood that any such Transfer or attempted
Transfer in violation of this Section 3(b)(ii) shall be null and void;

 

(iii)         not to grant any proxies or enter into any voting arrangement with
respect to the Seller Units, deposit any Seller Units into any voting trust or
otherwise or subject any of the Seller Units to any arrangement with respect to
the voting of the Seller Units other than pursuant to this Agreement or the
Merger Agreement;

 

(iv)         Not to enter into, solicit, initiate, conduct or continue any
discussions or negotiations with, or knowingly encourage or respond to any
inquiries or proposals by, or provide any information to, any person, other the
Company, relating to any Acquisition Proposal, except as permitted by the Merger
Agreement; and

 

(v)         Not to commit or agree to, or permit any of its Affiliates, agents,
advisors or representatives to take, any of the foregoing actions or take any
action that would have the effect of preventing, impeding, interfering with or
adversely affecting its ability to perform its obligations under this Agreement
or the Merger Agreement.

 

4.           Seller Capacity. Seller’s capacity as a director or officer of the
Company or any of its subsidiaries, and nothing in this Agreement: (a) will
limit or affect any actions or omissions taken by Seller in its capacity as such
a director or officer, including in exercising rights under the Merger
Agreement, and no such actions or omissions shall be deemed a breach of this
Agreement or (b) will be construed to prohibit, limit or restrict Seller from
exercising its fiduciary duties as an officer or director to the Company or its
members. The Seller is entering into this Agreement solely in its capacity as
the record holder or beneficial owner of the Seller Units.

 

5.           Termination. This Agreement shall terminate upon the earlier of (a)
the Effective Time, and (b) the termination of the Merger Agreement. No party
hereto shall be relieved from any liability for intentional breach of this
Agreement by reason of any such termination. Notwithstanding the foregoing, this
Section 5 and Sections 7 through 17, inclusive, of this Agreement shall survive
the termination of this Agreement and, if the Merger becomes effective, Section
6 shall also survive the termination of this Agreement.

 

6.           Appraisal Rights. Seller hereby waives any rights of appraisal or
rights to dissent from the Merger, if any, that it may have under applicable
law.

 

7.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any
principles or rules of conflicts of laws thereof.

 



 3

 

 

8.           Jurisdiction; Waiver of Jury Trial.

 

(a)           Each of the parties hereto irrevocably and unconditionally (i)
agrees that any legal suit, action or proceeding brought by any party hereto
arising out of or based upon this Agreement or the transactions contemplated
hereby may be brought in the courts of the State of Delaware or the United
States District Court for the District of Delaware (each, a “Delaware Court”),
(ii) waives, to the fullest extent it may effectively do so, any objection which
it may now or hereafter have to the laying of venue of any such proceeding
brought in any Delaware Court, and any claim that any such action or proceeding
brought in any Delaware Court has been brought in an inconvenient forum, and
(iii) submits to the non-exclusive jurisdiction of Delaware Courts in any suit,
action or proceeding. Each of the parties agrees that a judgment in any suit,
action or proceeding brought in a Delaware Court shall be conclusive and binding
upon it and may be enforced in any other courts to whose jurisdiction it is or
may be subject, by suit upon such judgment.

 

(b)           Each of the parties agrees and acknowledges that any controversy
that may arise under this Agreement is likely to involve complicated and
difficult issues, and therefore each such party hereby irrevocably and
unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement.

 

9.           Specific Performance. Seller acknowledges and agrees that (i) the
covenants, obligations and agreements of the Seller contained in this Agreement
relate to special, unique and extraordinary matters, (ii) 1347 Capital is and
will be relying on such covenants in connection with entering into the Merger
Agreement and the performance of its obligations under the Merger Agreement, and
(iii) a violation of any of the terms of such covenants, obligations or
agreements will cause 1347 Capital irreparable injury for which adequate
remedies are not available at law. Therefore, such Seller agrees that 1347
Capital shall be entitled an specific performance, injunction, restraining order
or such other equitable relief (without the requirement to post bond) as a court
of competent jurisdiction may deem necessary or appropriate to restrain such
Seller from committing any violation of such covenants, obligations or
agreements.

 

10.         Amendment, Waivers, Etc. Neither this Agreement nor any term hereof
may be amended or otherwise modified other than by an instrument in writing
signed by the parties hereto. No provision of this Agreement may be waived,
discharged or terminated other than by an instrument in writing signed by the
party against whom the enforcement of such waiver, discharge or termination is
sought.

 

11.         Assignment; No Third Party Beneficiaries. This Agreement shall not
be assignable or otherwise transferable by a party without the prior consent of
the other parties, except that 1347 Capital may assign, in its sole discretion,
all or any of its rights, interests and obligations hereunder to any of its
wholly-owned Subsidiaries. Any attempt to so assign or otherwise transfer this
Agreement in violation of this Section 11 shall be void and of no effect. This
Agreement shall be binding upon the respective heirs, legal representatives and
permitted transferees of the parties hereto. Nothing in this Agreement shall be
construed as giving any Person, other than the parties hereto and their heirs,
legal representatives and permitted transferees, any right, remedy or claim
under or in respect of this Agreement or any provision hereof. No failure or
delay by any party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided herein
shall be cumulative and not exclusive of any rights or remedies provided by law.

 



 4

 

 

12.        Notices. All notices, consents, requests, instructions, approvals and
other communications provided for in this Agreement shall be in writing and
shall be deemed validly given upon personal delivery or one day after being sent
by overnight courier service or by telecopy (so long as for notices or other
communications sent by telecopy, the transmitting telecopy machine records
electronic confirmation of the due transmission of the notice), at the following
address or telecopy number, or at such other address or telecopy number as a
party may designate to the other parties by written notice:

 

If to Seller: FdG HVAC LLC   c/o FdG Associates   499 Park Avenue, 26th Floor  
New York, New York 10022   Attn: David Gellman   Fax: (212) 940-6803  

Email: 

dsg@fdgassociates.com       with a copy to: Honigman Miller Schwartz and Cohn
LLP   2290 First National Building   660 Woodward Avenue   Detroit, Michigan
48226-3506   Attn: Joshua F. Opperer, Esq. and     Evan J. Leibhan   Fax: (313)
465-7457 and (313) 465-7472   Email:

jopperer@honigman.com and

eleibhan@honigman.com

      If to 1347 Capital: c/o 1347 Capital Corp.   150 Pierce Road, 6th Floor  
Itasca, Illinois 60143   Attn: Hassan Baqar   Fax: (847) 952-4830   Email:
hbaqar@kingswayfinancial.com

 



 5

 



      with a copy to: Winston & Strawn LLP   200 Park Avenue   New York, NY
10166-4193   Attn: Joel L. Rubinstein, Esq.   Fax: (212) 294-5336   Email:
jrubinstein@winston.com

 

13.         Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

14.         Integration. This Agreement (together with the Merger Agreement to
the extent referenced herein) constitutes the full and entire understanding and
agreement of the parties with respect to the subject matter hereof and thereof
and supersedes any and all prior understandings or agreements relating to the
subject matter hereof and thereof.

 

15.         Section Headings. The section headings of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

 

16.         Counterparts. This Agreement may be executed in several counterparts
(including by facsimile), each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

17.         Expenses. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.

 

18.         No Ownership Interest. Seller has agreed to enter into this
Agreement and act in the manner specified in this Agreement for consideration.
Nothing contained in this Agreement shall be deemed to vest in 1347 Capital any
direct or indirect ownership or incidence of ownership of or with respect to any
of the Seller Units. All rights, ownership and economic benefits of and relating
to the Seller Units shall remain vested in and belong to Seller, and 1347
Capital shall have no authority to direct Seller in the voting or disposition of
any of the Seller Units, except as otherwise provided herein.

 

19.         Permitted Transfers. Section 3 shall not prohibit a transfer of the
Seller Units by Seller to one or more partners or members of Seller or to an
affiliated entity under common control with Seller; provided, however, that a
transfer referred to in this Section 19 shall be permitted only if (a) such
transferee remains an Affiliate of the Seller at all times following such
disposition, and (b) as a precondition to such transfer, such transferee agrees
in a writing, reasonably satisfactory in form and substance to 1347 Capital, to
be bound by all of the terms of this Agreement to the same extent as Seller is
bound hereunder and to make each of the representations and warranties hereunder
in respect of Seller Units transferred as Seller has made hereunder.

 

[Signature Page Follows]

 

 6

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  1347 CAPITAL CORP.         By: /s/ Gordon G. Pratt     Name: Gordon G. Pratt  
  Title: President and Chief Executive Officer         SELLER:       FdG HVAC
LLC         By: /s/ David S. Gellman     Name: David S. Gellman     Title: Vice
President

 



Signature Page to Voting and Lockup Agreement

 



  

